EXHIBIT 10.6
FORM OF TERM NOTE

  $3,000,000   October 27, 2008

     For Value Received, the undersigned Avalon Pharmaceuticals, Inc., a
Delaware corporation (the “Seller”) promises to pay to the order of Clinical
Data, Inc. (the “Buyer”), or its assigns, in lawful money of the United States
of America and in immediately available funds, the principal sum of Three
Million Dollars ($3,000,000), together with interest thereon as set out herein,
at its offices or such other place as Buyer may designate in writing or wire
transfer as set forth in Section 3.2 below.
     1. Note Purchase Agreement. This Term Note (this “Note”) is subject to the
terms of a certain Note Purchase Agreement of an even date herewith by and
between the Seller and the Buyer (as the same may be amended, the “Note Purchase
Agreement”). The Buyer is entitled to the benefits of the Note Purchase
Agreement and all of the exhibits thereto, and reference is made thereto for a
description of all rights and remedies thereunder. Neither reference to the Note
Purchase Agreement, nor any provision thereof or security for the other
obligations evidenced hereby, shall affect or impair the absolute and
unconditional obligation of the Seller to pay the principal amount hereof,
together with all interest accrued thereon and expenses, when due. Capitalized
terms used herein and not otherwise defined shall have the meanings set forth in
the Note Purchase Agreement.
     2. Interest Rate. From the date hereof until such time as all principal,
interest and other amounts outstanding hereunder are unconditionally and
irrevocably paid and performed in full, interest shall accrue on the unpaid
principal amount (computed on the basis of the actual number of days elapsed
over a year of 365 or 366 days, as applicable) equal to a fixed rate of seven
percent (7.0%) per annum.
     3. Payments.
          3.1 Payment of Principal and Interest. All outstanding principal and
accrued interest under this Note shall be immediately due and payable on the
Maturity Date (as defined below).
          3.2 Other Payment Provisions. The Seller shall make each payment
hereunder not later than 2:00 P.M. (Eastern standard time) on the day when due,
without offset, in lawful money of the United States of America to the Buyer in
same day funds at the Buyer’s offices or pursuant to a wire transfer to the
Buyer’s designated bank account, which shall initially be:

 



--------------------------------------------------------------------------------



 



All payments will be applied in the manner set forth in the Note Purchase
Agreement. If the date for any payment or prepayment hereunder falls on a day
which is not a business day, then for all purposes of this Note the same shall
be deemed to have fallen on the next following business day, and such extension
of time shall in such case be included in the computation of payments of
interest.
     4. Maturity Date. All of the amounts due hereunder shall be due and payable
on the earlier to occur of March 31, 2009, or such earlier date as such maturity
may be accelerated pursuant to the terms hereof (the “Maturity Date”).
     5. Prepayment. The obligations under this Note may be prepaid without
penalty.
     6. Collateral. This Note is secured by the Collateral under the terms of
the Note Purchase Agreement and the Intellectual Property Security Agreement.
     7. Assignment. No assignment or transfer of this Note or Seller’s
obligations hereunder is permitted without the prior written consent of the
Buyer, and any purported assignment or transfer without the Buyer’s prior
written consent shall be invalid. The Buyer may assign its rights hereunder in
accordance with Section 9.16 of the Note Purchase Agreement.
     8. Default and Remedies. The occurrence of an Event of Default under the
Note Purchase Agreement shall constitute a default hereunder and shall entitle
the Buyer to exercise the rights and remedies specified in the Note Purchase
Agreement and the various other Investment Documents, as well as those available
at law or in equity. These rights and remedies include, but are not limited to,
the right of the Buyer to charge interest at the Default Rate, cease making any
advances hereunder, accelerate the maturity of this Note and to sell or
otherwise dispose of any or all of the Collateral by public or private sale; in
each case, subject to and in accordance with the Note Purchase Agreement and the
other Investment Documents.
     9. Miscellaneous.
          9.1 Business Purpose of Investment. The Seller represents and warrants
that this Note evidences an investment made in the Seller for the purpose of
carrying on a business or commercial enterprise.
          9.2 No Usury. This Note is subject to the express condition that at no
time shall Seller be obligated or required to pay interest hereunder at a rate
which could subject the Buyer to either civil or criminal liability as a result
of being in excess of the maximum rate which Seller is permitted by law to
contract or agree to pay. If, by the terms of this Note or because the maturity
of the indebtedness evidenced by this Note is accelerated for any reason, or in
the event of any required or permitted prepayment, Seller is at any time
required or obligated to pay interest at a rate in excess of such maximum rate,
the rate of interest hereunder shall be deemed to be immediately reduced to such
maximum rate and interest payable hereunder shall be computed at such maximum
rate and the portion of all prior interest payments in excess of such maximum
rate shall be applied and shall be deemed to have been payments in reduction of
the principal balance of this Note. Without limiting the foregoing, all
calculations of the rate of interest hereunder which are made for the purpose of
determining whether the interest rate exceeds such maximum rate shall be made,
to the extent

2.



--------------------------------------------------------------------------------



 



allowed by law, by amortizing, prorating, allocating and spreading in equal
parts during the period of the full stated term of the loan evidenced hereby,
all interest provided for hereunder.
          9.3 Controlling Law. This Note shall be construed in accordance with
and governed by the laws of the State of New York, without regard to its
principles of conflicts of law. Venue for the adjudication of any claim or
dispute arising out of this Note shall be proper only in the state or federal
courts resident in Boston, Massachusetts, and Seller hereby consents to such
venue and agrees that it shall not be inconvenient and not subject to review by
any court other than such courts in Massachusetts. Seller intends that the
courts of the jurisdiction in which Seller is incorporated and conducts business
should afford full faith and credit to any judgment rendered by a court of the
Commonwealth of Massachusetts against Seller hereunder, and should hold that the
Massachusetts courts have jurisdiction to enter a valid, in personam judgment
against Seller hereunder. Seller agrees that service of any summons or
complaint, and other process which may be served in any action, may be made by
mailing via registered mail, U.S. certified mail or delivering a copy of such
process to Seller, and Seller hereby agrees that this submission to jurisdiction
and consent to service of process are reasonable and made for the express
benefit of the Buyer.
          9.4 Waiver of Notice and Presentment. Seller hereby waives
presentment, demand, notice, protest, stay of execution, and all other defenses
to payment generally, assents to the terms hereof, and agrees that any renewal,
extension, or postponement of the time for payment or any other indulgence or
any substitution, exchange, or release of Collateral may be affected without
notice to and without releasing Seller from any liability hereunder.
          9.5 No Rescission Right or Set-Off. This Note is not subject to any
valid right of rescission, set-off, abatement, diminution, counterclaim or
defense as against the Buyer, including the defense of usury, and the operation
of any of the terms of the loan, or the exercise of any right thereunder, will
not render the Note unenforceable, in whole or in part, or subject to any right
of rescission, set-off, abatement, diminution, counterclaim or defense,
including the defense of usury, and the Buyer has not taken any action which
would give rise to the assertion of any of the foregoing and no such right of
rescission, set-off, abatement, diminution, counterclaim or defense, including
the defense of usury, has been asserted with respect thereto.
          9.6 Severability. In the event any one or more of the provisions
contained in this Note shall for any reason be held to be invalid, illegal or
unenforceable in any respect, such invalidity, illegality or unenforceability
shall not affect any other provision of this Note, but this Note shall be
construed as if such invalid, illegal or unenforceable provision had never been
contained herein or therein.
* * * * *

3.



--------------------------------------------------------------------------------



 



     In Witness Whereof, the undersigned have duly caused this Note to be
executed and their respective seals, if any, affixed as of the date first
appearing above.

            Avalon Pharmaceuticals, Inc.
      By:           Name:   Kenneth C. Carter        Title:   President and
Chief Executive Officer     

